 

Exhibit 10.48

 

Reference is made to that certain Revolving Line of Credit Note in the original
principal amount of TWELVE MILLION FIVE HUNDRED THOUSAND DOLLARS
($12,500,000.00) from GRIFFIN LAND & NURSERIES, INC. now known as GRIFFIN
INDUSTRIAL REALTY, INC. (“Borrower”) to WEBSTER  BANK, N.A. (“Lender”) dated
April 24, 2013 (“Original Note”).

 

Borrower and Lender desire to modify the terms of the Original Note and hereby
agree to amend and restate the Original Note in its entirety pursuant to the
terms of the following Amended and Restated Revolving Line of Credit Note. The
execution and delivery of this Amended and Restated Revolving Line of Credit
Note by Borrower, and the acceptance by Lender, is not intended, and shall not
be deemed or construed, to effect a novation or to pay, satisfy or discharge all
or any part of the outstanding indebtedness evidenced by the Original Note, the
security interests, or contractual and legal rights securing all or any part of
such indebtedness. The indebtedness evidenced by this Amended and Restated
Revolving Line of Credit Note shall constitute a substitution of the
indebtedness outstanding under the Original Note, which indebtedness shall
continue to be outstanding and shall be due and payable in accordance with the
terms of this Amended and Restated Revolving Line of Credit Note.

 

AMENDED AND RESTATED

REVOLVING LINE OF CREDIT NOTE

 

 

$15,000,000.00

July 22, 2016

 

FOR VALUE RECEIVED, the undersigned, GRIFFIN INDUSTRIAL REALTY, INC., a Delaware
corporation, having an address and place of business at One Rockefeller Plaza,
Suite 2301, New York, New York 10020 (“Borrower” or "Maker"), hereby promises to
pay to the order of WEBSTER BANK, N. A., a national banking association with an
office at CityPlace II, 185 Asylum Street, Hartford, Connecticut 06103 (“Lender”
or “Bank”), at such address or at such other place as the holder hereof
(including Lender, hereinafter referred to as “Holder”) may designate, the
principal sum of FIFTEEN MILLION  AND NO/100 DOLLARS ($15,000,000.00) or, if
less, the aggregate unpaid principal amount of all Advances which shall have
been made by Holder to Maker pursuant to the terms of that certain Revolving
Line of Credit Loan Agreement between Borrower and Lender of even date herewith
(as amended, amended and restated, supplemented, or otherwise modified and in
effect from time to time, the “Loan Agreement”), together with interest on the
unpaid principal amount of this Note beginning as of the date hereof, before or
after maturity or judgment, payable at the rates, at the times and in the manner
as provided in the Loan Agreement, and together with all taxes levied or
assessed on this Note or the debt evidenced hereby against Holder (other than
taxes on the overall net income or gross receipts of Holder), and together with
all costs, expenses and reasonable attorneys’ and other professional fees
incurred in any action to collect this Note or to enforce, defend, protect,
preserve, foreclose or realize upon any mortgage, lien, security interest or
other collateral securing this Note or to enforce, foreclose, defend, preserve,
protect or sustain

 

 



 

--------------------------------------------------------------------------------

 

 

any such mortgage, lien or security interest or guaranty or other agreement or
in any litigation or controversy arising from or connected with any of the
foregoing.  Capitalized terms used in this Note and not otherwise defined herein
shall have the meanings assigned in the Loan Agreement.

 

This Note is intended to be the “Note” referred to in, and evidences the
Advances under, and has been issued by Maker in accordance with the terms of the
Loan Agreement, as amended by the First Amendment to Revolving Line of Credit
Loan Agreement dated April 26, 2016 and the Second Amendment to Revolving Line
of Credit Loan Agreement of even date herewith.  Payments on this Note may be
evidenced in accordance with the terms of the Loan Agreement. Holder shall be
entitled to the benefits of the Loan Agreement and the other Financing
Agreements and may enforce the agreements of Maker contained therein, and Holder
may exercise the respective remedies provided for thereby or otherwise available
in respect thereof, all in accordance with the terms thereof. Holder shall have
the right (but not the obligation), in its sole discretion following the
occurrence of an Event of Default, to charge any amounts due hereunder to any
account maintained by Maker with Holder.

 

All computations of interest with respect to this Note shall be made on the
basis of a 360 day year and the actual number of days elapsed.  Unless sooner
accelerated as a result of the occurrence of an Event of Default or as otherwise
provided in the Loan Agreement, principal, accrued and unpaid interest and any
other sums due hereunder shall be due and payable in full, in Dollars and in
immediately available funds on the Maturity Date, or the Extended Maturity Date,
if properly exercised.  Whenever any payment of principal of, or interest shall
be due on a day which is not a Business Day, such payment shall be made on the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest and fees thereon shall be payable for such
extended time.

 

Maker has the right to request Advances, repay all or a portion of outstanding
Advances and to request to re-borrow Revolving Loan Advances, all on the terms
and conditions specified in the Loan Agreement.

 

Maker agrees that: (i) if any installment of interest, principal or any other
sum due under this Note shall not be paid within ten (10) days after it is due
and payable; or (ii) if any other Event of Default shall occur, then, upon the
happening of any such event, the entire indebtedness with accrued interest
thereon due under this Note shall, automatically or at the option of Holder, as
the case may be as provided in the Loan Agreement, accelerate and become
immediately due and payable without notice. Failure to exercise such option
shall not constitute a waiver of the right to exercise the same in the event of
any subsequent Event of Default. Notwithstanding anything to the contrary
contained herein, upon the occurrence of such an Event of Default or after
maturity or judgment, at Holder’s option, the interest rate on this Note shall
automatically increase without notice or demand to a per annum rate equal to the
Default Rate.

 

In the event Maker fails to pay any installment of interest, principal and/or
any other installment sum due hereunder or under the Loan Agreement (but not the
principal payment due at maturity) for more than ten (10) days from the date it
is due and payable, without in any way affecting Holder's right to declare an
Event of Default to have occurred, a late charge equal to





- 2 -

--------------------------------------------------------------------------------

 



five (5%) percent of such late payment shall be assessed against Maker and shall
be immediately due and payable without demand or notice of any kind.

 

Maker agrees that no delay or failure on the part of Holder in exercising any
power, privilege, remedy, option or right hereunder shall operate as a waiver
thereof or of any other power, privilege, remedy or right; nor shall any single
or partial exercise of any power, privilege, remedy, option or right hereunder
preclude any other or future exercise thereof or the exercise of any other
power, privilege, remedy, option or right. The rights and remedies expressed
herein and in the Loan Agreement are cumulative, and may be enforced
successively, alternatively, or concurrently and are not exclusive of any rights
or remedies which Holder may or would otherwise have under the provisions of all
applicable laws, and under the provisions of all agreements between Maker and
Holder or between any endorser or guarantor and Holder.

 

All agreements between Maker and Holder are hereby expressly limited so that in
no contingency or event whatsoever, whether by reason of acceleration of
maturity of any of the sums due under the Loan Agreement, shall the amount paid
or agreed to be paid to Holder for the use or the forbearance exceed the maximum
permissible under applicable law.  As used herein, “applicable law” shall mean
the law in effect as of the date hereof provided, however, that in the event
there is a change in the law which results in a higher permissible rate of
interest, then this Note and the other Financing Agreements shall be governed by
such new law as of its effective date. In this regard, it is expressly agreed
that it is the intent of Maker and Holder in the execution, delivery and
acceptance of the Financing Agreements to contract in strict compliance with the
laws of the State of Connecticut from time to time in effect. If, under or from
any circumstances whatsoever, fulfillment of any provision hereof or of any of
the other Financing Agreements at the time of performance of such provision
shall be due, shall involve transcending the limit of such validity prescribed
by applicable law, then the obligation to be fulfilled shall automatically be
reduced to the limits of such validity, and if under or from any circumstances
whatsoever Holder should ever receive as interest an amount which would exceed
the highest lawful rate, such amount which would be excessive interest shall be
applied to the reduction of the principal balance of the Advances, in such
manner and order of priority as Holder shall determine, in its sole discretion,
and not to the payment of interest. This provision shall control every other
provision of all agreements between Maker and Holder.

 

Failure by Holder to insist upon the strict performance by Maker of any terms
and provisions herein shall not be deemed to be a waiver of any terms and
provisions herein, and Holder shall retain the right thereafter to insist upon
strict performance by Maker of any and all terms and provisions of this Note or
any document securing the repayment of this Note.

 

Prejudgment Remedy Waiver and Jury Waiver.

 

(a)        Prejudgment Remedy. MAKER ACKNOWLEDGES THAT THE LOANS PROVIDED FOR
HEREIN ARE COMMERCIAL TRANSACTIONS AND EACH WAIVES ITS RESPECTIVE RIGHT TO
NOTICE AND HEARING UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, OR AS
OTHERWISE ALLOWED BY ANY STATE OR FEDERAL LAW WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE HOLDER MAY DESIRE TO USE, AND FURTHER WAIVES DILIGENCE, DEMAND,
PRESENTMENT FOR PAYMENT,





- 3 -

--------------------------------------------------------------------------------

 



NOTICE OF NONPAYMENT, PROTEST AND NOTICE OF ANY RENEWALS OR EXTENSIONS.

 

(b)        Jury Waiver. MAKER HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (1)
ARISING UNDER THIS NOTE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO THIS  NOTE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND MAKER HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THE HOLDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF MAKER TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

(c)        Voluntary Nature of Waivers. MAKER ACKNOWLEDGES THAT IT MAKES THE
FOREGOING WAIVERS IN (A) AND (B) ABOVE, KNOWINGLY, WILLINGLY, WITHOUT DURESS AND
VOLUNTARILY AND ONLY AFTER CONSIDERATION OF THE RAMIFICATIONS OF SUCH WAIVERS
WITH ITS ATTORNEYS.

 

(d)        Consequential Damages. NONE OF THE HOLDER OR MAKER, OR ANY AGENT OR
ATTORNEY OF EITHER OF THEM SHALL BE LIABLE TO ANY OF THE OTHERS FOR
CONSEQUENTIAL DAMAGES ARISING FROM ANY BREACH OF CONTRACT, TORT, OR OTHER WRONG
RELATING TO THE ESTABLISHMENT, ADMINISTRATION, OR COLLECTION OF THE OBLIGATIONS
RELATING IN ANY WAY TO THIS NOTE, OR ANY OTHER FINANCING AGREEMENT, OR THE
ACTION OR INACTION OF ANY OF SUCH PERSONS UNDER ANY ONE OR MORE HEREOF OR
THEREOF.

 

This Note shall be governed by the laws of the State of Connecticut (without
regard to its conflicts of law provisions).

 





- 4 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
authorized officers as of the day and year first above written.

 

 

GRIFFIN INDUSTRIAL REALTY, INC.

 

 

 

 

 

By:

/s/ ANTHONY J. GALICI

 

 

Anthony J. Galici

 

 

Its Vice President and Chief Financial Officer

 

- 5 -

--------------------------------------------------------------------------------